UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MAUREEN L. RIOPELLE, Case NO. lilS-Cv-OOOQ
Plaintiff, Black, J .

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION
Defendant.

This matter is before the Court on the parties’ Joint Stipulation for an Award of Attorney
Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. 19). The
parties have stipulated and petitioned the Court to award attorney fees in the amount of
34,800.00 and costs in the amount of $400.00 in full Satisfaction and settlement of any and all
claims plaintiff may have under the EAJA in this case. The parties have stipulated that the
award will satisfy all of plaintiffs claims for fees, costs and expenses under 28 U.S.C. § 2412 in
this case. The parties acknowledge that any fees and expenses paid belong to plaintiff and not
her attorney and can be offset to satisfy any pre-existing debt that the litigant owes the United
States under Astrue v. Ratliff 560 U.S. 586 (2010). The parties further stipulate that alter the
Court enters the EAJA award, if counsel for the parties can verify that plaintiff owes no pre-
existing debt subject to offset, then defendant will direct that the award be made payable to
plaintiffs attorney pursuant to an EAJA assignment duly signed by plaintiff and counsel.

IT IS THEREFORE RECOMMENDED that the parties’ joint stipulation for an

award of attorney fees and expenses (Doc. 19) be GRANTED and that plaintiff be awarded

attorney fees and costs in the amount of $5,200.00.

Date: ‘/L,;Q¢Z %\h\ /€€M

Karen L. Litkovitz(/
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

MAUREEN L. RIOPELLE, Case No. l:lS-cv-0009

Plaintiff, Black, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WI'I`HIN 14 DAYS alter being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recornmendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served With a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United Stares v. Walters, 638 F.Zd 947 (6th Cir. 1981).

